





STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this "Agreement") is dated as of July __, 2009,
by and between Probe Manufacturing, Inc., a Nevada company (the "Seller") and
Solar Masters Acquisition Company, LLC, a Nevada limited liability company (the
"Purchaser").

RECITALS




WHEREAS, On the terms and conditions set forth herein, the Company desires to
sell to the Puchaser, and the Purchaser desires to purchase from the Company,
shares of the Company’s Common Stock (the “Common Stock”), on the terms and
conditions set forth below;




WHEREAS, The Seller is selling all of its shares of Common Stock in Solar
Masters, Inc. for a total purchase price of $35,000.00, as full payment for said
shares.




WHEREAS, The Seller is the sole shareholder of Solar Masters, Inc., meaning that
it owns one hundred percent of the issued and outstanding stock of Solar
Masters, Inc. (the “Shares”).

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements, and upon the terms and subject to the conditions
hereinafter set forth, the parties hereby agree as follows:

ARTICLE I
TERMS OF PURCHASE AND SALE

1.01.

Sale of the Shares.  At the Closing (as defined in Section 1.03 hereof), subject
to the terms and conditions set forth herein, the Seller shall sell to the
Purchaser, and the Purchaser shall purchase from the Seller, the Shares.

1.02.

Purchase Price.  Subject to the terms and conditions of this Agreement, in full
payment of the purchase price for the Shares, the Purchaser shall pay to the
Seller a total of Thirty-Five Thousand and No/100 Dollars ($35,000.00) (the
"Purchase Price") payable as outlined in Exhibit A.

1.03.

Closing.

(a)

The closing of the transaction contemplated hereby (the "Closing") shall take
place on the date first set forth above





by the Purchaser and the Seller delivering, by electronic facsimile transmission
(followed by two duplicate signed copies by overnight courier), a signed copy of
this Agreement to the Seller’s office at the address set forth in Section 7.02
hereof (the "Closing Date").

(b)

At the Closing, subject to the terms and conditions set forth herein, the
Purchaser shall execute and deliver to the Seller a signed copy of this
Agreement.  The Purchase Price shall be payable on the terms outlined in Exhibit
A.

(c)

At the Closing, subject to the terms and conditions set forth herein and
following receipt by the Seller of this Agreement, the Seller shall deliver or
cause to be delivered to the Purchaser stock certificates representing the
Shares, duly endorsed in blank for transfer or accompanied by duly executed
stock powers assigning the Shares in blank.  The Shares shall bear legends
giving notice of restrictions on transfer as set forth in Section 7.11 hereof.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchaser as follows:

2.01.

Organization; Good Standing.  Probe Manufacturing, Inc. is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and Probe Manufacturing has all requisite corporate power and authority
under such laws to carry on its business as now conducted.  Solar Masters, Inc.
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Nevada, and Solar Masters has all requisite corporate power
and authority under such laws to carry on its business as now conducted.

2.02.

Power and Authority; Effect of Agreement.  The sale of the Shares, the
execution, delivery and performance by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated herein have been
duly authorized by all necessary action on the part of the Seller.  This
Agreement has been duly and validly executed and delivered by the Seller and
constitutes a valid and binding obligation of the Seller, enforceable against
the Seller, in accordance with its terms, except to the extent that such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors' rights generally and is
subject to general principles of equity.

2.03.

No Conflict.  The execution, delivery and performance by the Seller of this
Agreement and the consummation by the Seller of the transactions contemplated
herein will not, with or without the giving of notice or the lapse of time, or
both, violate, conflict with or constitute a default under (a) any provision of
law, rule or regulation to which the Seller is subject, (b) any order, judgment
or decree applicable to the Seller, (c) any provision of the charter documents
of Probe Manufacturing or Solar Masters or (d) any indenture, agreement or other
instrument by which the Seller is bound.





2.04.

Title to Shares.

(a)

The Shares will be duly and validly issued and are to be fully paid and
non-assessable.  The Seller owns and has good and marketable title to, and sole
record and legal ownership of, the Shares, free and clear of any and all liens,
security interests, pledges, mortgages, charges, limitations, claims,
restrictions, rights of first refusal, rights of first offer, rights of first
negotiation or other encumbrances of any kind or nature whatsoever
(collectively, "Encumbrances").

(b)

Upon consummation of the Closing, without exception, the Purchaser will acquire
from the Seller legal and beneficial ownership of, good and marketable title to,
and all rights to vote, the Shares to be sold to the Purchaser by the Seller,
free and clear of all Encumbrances.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller as follows:

3.01.

Power and Authority; Effect of Agreement.  The purchase of the Shares, the
payment and delivery of the Purchase Price, the execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated herein have been duly authorized by
all necessary action on the part of the Purchaser.  This Agreement has been duly
and validly executed and delivered by the Purchaser and constitutes a valid and
binding obligation of the Purchaser, enforceable against the Purchaser, in
accordance with its terms, except to the extent that such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to creditors' rights generally and is subject to general
principles of equity.

3.02.

No Conflict.  The execution, delivery and performance by the Purchaser of this
Agreement and the consummation by the Purchaser of the transactions contemplated
herein will not, with or without the giving of notice or the lapse of time, or
both, violate, conflict with or constitute a default under (a) any provision of
law, rule or regulation to which the Purchaser is subject, (b) any order,
judgment or decree applicable to the Purchaser, (c) any provision of the charter
documents of the Purchaser or (d) any indenture, agreement or other instrument
by which the Purchaser is bound.

3.03.

Accredited Investor.  The Purchaser is an "accredited investor" as defined in
Rule 501 under the Securities Act of 1933, as amended (the "Securities Act").

3.04.

Investigation; Economic Risk.  The Purchaser has performed its own due diligence
review of Seller and has had access to such financial and other information
concerning Seller and the Shares it has deemed necessary in connection with its
decision to purchase the Shares.  The Purchaser hereby acknowledges and agrees
that, except for the representations and warranties made by the Seller in this
Agreement, neither the Seller nor Seller nor any of their





respective officers, directors, employees, shareholders, affiliates, attorneys,
agents or advisors, has made any representation to it with respect to Seller or
the offer or sale of the Shares.

3.05.

Purchase Entirely for Own Account.  The Shares will be acquired for investment
for the Purchaser's own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same.  The Purchaser further represents that it does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person with respect to any of the Shares.

3.06.

Exemption from Registration; Restricted Securities.  The Purchaser understands
that the sale of the Shares will not be registered under the Securities Act on
the basis that such sale provided for in this Agreement is exempt from
registration under the Securities Act, and that the reliance of the Seller on
such exemption is predicated in part on the Purchaser's representations set
forth in this Agreement.  The Purchaser understands that the Shares are
"restricted securities" within the meaning of Rule 144 under the Securities Act,
and must be held pursuant to the requirements of Rule 144 unless they are
subsequently registered or an exemption from such registration is available.

3.07.

No Advertisement.  The Purchaser hereby acknowledges and agrees that neither the
Seller nor any of its respective officers, directors, employees, shareholders,
affiliates, attorneys, agents or advisors, has offered or sold the Shares to the
Purchaser by any form of general solicitation or general advertising, including,
but not limited to, (a) any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio or (b) any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising.

3.08.

Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, the Purchaser further agrees, for the benefit
of the Seller, not to make any disposition of all or any portion of the Shares
unless and until the transferee has agreed in writing for the benefit of the
Seller to be bound by this Article III, and:

(a)

There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

(b)

(i) The Purchaser shall have notified the Seller of the proposed disposition and
shall have furnished the Seller with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by the
Seller, the Purchaser shall have furnished the Seller with an opinion of
counsel, reasonably satisfactory to the Seller, as applicable, that such
disposition will not require registration of the Shares under the Securities
Act.  It is agreed that neither the Seller will require opinions of counsel from
the Purchaser for transactions made pursuant to Rule 144 under the Securities
Act except in unusual circumstances.





ARTICLE IV
COVENANTS OF THE PARTIES

4.01.

Cooperation; Further Assurances.  Prior to the Closing, the Seller and the
Purchaser will use all reasonable efforts, and will cooperate with each other,
to secure all necessary consents, approvals, authorizations, exemptions and
waivers from third parties as shall be required in order to comply with
applicable state securities laws and to effectuate the transactions contemplated
hereby, and will otherwise use all reasonable efforts to cause the consummation
of such transactions in accordance with the terms and conditions hereof.  At any
time or from time to time after the Closing, at the request of the Seller or the
Purchaser, the parties shall execute and deliver any further instruments or
documents and take all such further action as may be reasonably necessary in
order to evidence or otherwise facilitate the consummation of the transactions
contemplated hereby.

ARTICLE V
CONDITIONS TO CLOSING

5.01.

Conditions to the Obligations of the Seller.  The Seller's obligation to sell
the Shares shall be subject to the satisfaction or waiver of the following
conditions on or prior to the Closing Date:

(a)

Compliance with this Agreement.  The Purchaser shall have performed and complied
with all agreements and conditions contained herein that are required to be
performed or complied with on or prior to the Closing Date.

(b)

Payment of Purchase Price.  The Purchaser shall have delivered to the Seller the
Purchase Price in accordance with Article I hereof.

5.02.

Conditions to Obligation of Purchaser.  The obligation of the Purchaser to
purchase the Shares shall be subject to the satisfaction or waiver of the
following conditions on or prior to the Closing Date:

(a)

Compliance with this Agreement.  The Seller shall have performed and complied
with all agreements, covenants and conditions contained herein that are required
to be performed or complied with on or prior to the Closing Date.

(b)

Consents; Permits.  The Seller shall have received all consents, permits,
approvals and other authorizations that may be required from, and made all such
filings and declarations that may be required with, any person pursuant to any
state securities laws, in connection with the transactions contemplated by this
Agreement.

ARTICLE VI
TERMINATION PRIOR TO CLOSING

6.01.

Termination.  This Agreement may be terminated at any time prior to the Closing:





(a)

By the mutual written consent of the Seller and the Purchaser; or

(b)

By either the Seller or the Purchaser by written notice, without liability to
the terminating party on account of such termination (provided the terminating
party is not otherwise in default or in breach of this Agreement), if there
shall have been a breach by the other party of any of its representations,
warranties, covenants or agreements contained herein, which breach results in a
failure to satisfy a condition to the terminating party's obligation to
consummate the transactions provided herein.

6.02.

Effect on Obligations.  Termination of this Agreement pursuant to this
Article VI shall terminate all obligations of the parties hereunder, except for
their obligations under Section 7.01 hereof; provided, however, that termination
pursuant to clause (b) of Section 6.01 hereof shall not relieve the defaulting
or breaching party from any liability to the other party hereto.

ARTICLE VII
MISCELLANEOUS

7.01.

Expenses.  Except as otherwise provided herein, the Purchaser shall pay all
costs and expenses incurred by or on behalf of the Purchaser, and the Seller
shall pay all costs and expenses incurred by or on behalf of the Seller, in
connection with the negotiation of this Agreement and the performance of the
transactions contemplated hereby, including, without limiting the generality of
the foregoing, fees and expenses of its financial consultants, accountants and
legal counsel.

7.02.

Notices.  Any notice, request, instruction or other document to be given
hereunder by any party hereto to any other party shall be in writing and shall
be given (and will be deemed to have been duly given upon receipt) by delivery
in person, by electronic facsimile transmission, cable, telegram, telex or other
standard forms of written telecommunications, by overnight courier or by
registered or certified mail, postage prepaid, as follows:

If to the Seller, to:

Probe Manufacturing, Inc.

25242 Arctic Ocean Drive

Lake Forest, CA 92630

 

If to the Purchaser, to:

Solar Masters, Inc.

17451 Mt. Herrmann, Unit D

Fountain Valley, CA 92708

 

or at such other address for a party as shall be specified by like notice.





7.03.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California.

7.04.

Entire Agreement.  This Agreement constitutes the sole and entire agreement of
the parties with respect to the subject matter hereof and supersedes any and all
prior or contemporaneous agreements, discussions, representations, warranties or
other communications.

7.05.

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

7.06.

Amendments.  This Agreement may not be amended or modified without the written
consent of the Seller and the Purchaser, nor shall any waiver be effective
against any party unless in writing executed on behalf of such party.

7.07.

Severability.  If any provision of this Agreement shall be declared void or
unenforceable by any judicial or administrative authority, the validity of any
other provision and of the entire Agreement shall not be affected thereby.

7.08.

Titles and Subtitles.  The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting any
term or provision of this Agreement.

7.09.

Successors and Assigns.  This Agreement may not be assigned by any party hereto
without the prior written consent of the other party hereto.  The terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors, executors, beneficiaries and permitted assigns of the
parties hereto.

7.10.

Confidentiality.  Each party hereto agrees that, except with the prior
permission of the other party, it shall at all times keep confidential and not
divulge, furnish or make accessible to anyone any information or knowledge
relating to (a) any provisions of this Agreement, (b) any discussions or
negotiations relating to this Agreement and (c) the identity of the parties to
this Agreement, except as required by law or any regulatory agencies.  The
parties hereto further agree that there shall be no press release or other
public statement issued by either party relating to this Agreement or the
transactions contemplated hereby, unless the parties otherwise agree in writing.

7.11.

Restrictive Legends.  The certificates representing the Shares will bear the
following legends, including legends giving notice of restrictions on transfer
as follows:





(a)

THE ISSUANCE OF THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION.  THIS SECURITY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF TO ANY PERSON OR ENTITY UNTIL THE
SECURITY HAS BEEN REGISTERED UNDER AN EFFECTIVE REGISTRATION STATEMENT FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION, OR AN OPINION OF COUNSEL OR OTHER
EVIDENCE ACCEPTABLE TO THE COMPANY HAS BEEN OBTAINED TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED.

(b)

Any other legends required by applicable state securities laws.

IN WITNESS WHEREOF, the Seller and the Purchaser have caused this Stock Purchase
Agreement to be executed and delivered by the undersigned as of the day and year
first above written.

SELLER

PROBE MANUFACTURING, INC.




__________________

__

Kambiz Mahdi, Director




PURCHASER

SOLAR MASTERS ACQUISITION COMPANY, LLC




By: __________________     ___








EXHIBIT A







Solar Masters, Inc agrees to assume Probe’s obligations to Jeff Conrad including
a Note payable to Conrad and professional fees due to Conrad in the amounts of
$27,796 and $35,500 respectively, and agrees to compensate Conrad as stated in
the following sentence.  

Solar Masters, Inc. agrees to pay $35,000 payable as follows:

Beginning September 15, 2009:

$1,400.00 monthly to Probe Manufacturing; and $600.00 monthly to Jeff Conrad,

until such time as Solar Masters has paid a combined total of $35,000.00 to
Probe and Conrad.  Probe is to receive $24,500 and Conrad is to receive $10,500.
 The payments are to begin September 15 and continue until the obligations have
been satisfied.



